UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-126751 (Commission File Number) LAZARD GROUP LLC (Exact name of registrant as specified in its charter) Delaware 51-0278097 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) or Organization) 30 Rockefeller Plaza
